CHIEF JUSTICE                                                                                LISA MATZ
 CAROLYN WRIGHT                                                                        CLERK OF THE COURT
                                                                                           (214) 712-3450
JUSTICES                                                                             theclerk@5th.txcourts.gov
 DAVID L. BRIDGES
 MOLLY FRANCIS                                                                             GAYLE HUMPA
 DOUGLAS S. LANG                                                                     BUSINESS ADMINISTRATOR
 ELIZABETH LANG-MIERS                                                                      (214) 712-3434
 ROBERT M. FILLMORE                                                                gayle.humpa@5th.txcourts.gov
 LANA MYERS                             Court of Appeals
 DAVID EVANS                                                                                FACSIMILE
 ADA BROWN                       Fifth District of Texas at Dallas                        (214) 745-1083
 CRAIG STODDART
                                         600 COMMERCE STREET, SUITE 200
 BILL WHITEHILL                                                                           INTERNET
 DAVID J. SCHENCK                             DALLAS, TEXAS 75202                WWW.TXCOURTS.GOV/5THCOA.ASPX
 JASON BOATRIGHT                                 (214) 712-3400




                                                  June 4, 2018

       Ms. Bridget Parson
       508 Grady Lane
       Cedar Hill, Texas 75104
       RE: Court of Appeals Number:          05-16-00060-CV
              Trial Court Case Number:       CC-15-01563-B

       Style: Bridget Parson v. Becky Cole

       Dear Ms. Parson:

              By order dated May 11, 2018, this Court denied your motion to recall the mandate.
       Before the Court is your May 31, 2018 motion to reconsider that order. As this Court’s plenary
       power has expired, the Court will take no action on your motion. See TEX. R. APP. P. 19.1.


                                             Respectfully,

                                             /s/ Lisa Matz, Clerk of the Court

       cc: Ms. Claudia Cano